ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Greenway Enterprises, Inc.                     ) ASBCA No. 59629
                                               )
Under Contract No. N39996-05-C-9516            )

APPEARANCES FOR THE APPELLANT:                    Palmer Hoovestal, Esq.
                                                   Hoovestal Law Firm, PLLC
                                                   Helena, MT

                                                  Edward J. Parrott, Esq.
                                                   Watt, Tieder, Hoffar & Fitzgerald, L.L.P.
                                                   McLean, VA

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Matthew D. Bordelon, Esq.
                                                  David Koman, Esq.
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: February 11, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59629, Appeal of Greenway
Enterprises, Inc., rendered in conformance with the Board’s Charter.

      Dated: February 11, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals